Citation Nr: 0808263	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-39 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Post-Traumatic Stress Disorder

In this case, the veteran contends that his PTSD symptoms 
have worsened, and that this decline warrants a higher 
disability evaluation.  The veteran was originally granted 
service connection for PTSD in a rating decision dated 
October 1997.  The RO evaluated the veteran's PTSD as 30 
percent disabling, effective November 21, 1996.  A subsequent 
rating decision dated September 1999 increased the veteran's 
disability evaluation for PTSD to 50 percent, effective 
September 23, 1998.  The veteran is not service-connected for 
any other disabilities.

The Board notes that the veteran underwent a psychological 
evaluation in August 1997 as part of his application for 
Social Security Disability benefits.  The veteran indicated 
at that time that he was not under the care of a mental 
health professional.  The veteran reported problematic sleep, 
but blamed the condition on his physical, rather than 
emotional, condition.  The veteran also reported appetite 
fluctuation without significant weight change.  The veteran 
indicated that he had "bad recollections" and infrequent 
nightmares about his service in Vietnam, paranoia, social 
isolation, and occasional thoughts of suicide.  The veteran 
stated that he never acted on these thoughts, but that they 
stemmed from "wanting to get rid of the pain" from his back 
condition.

Upon mental status examination, the examiner described the 
veteran's personal presentation as adequate and noted 
slightly tense and anxious psychomotor movement.  Cognitive 
functions were generally good.  The veteran's affect was 
restricted and his mood was desperate, sad, and hopeless.  
The veteran had a fairly blunted expression and a limited 
range of emotion.  The examiner indicated that the veteran 
was cooperative and congenial and that he spoke in a slightly 
jerky manner, but was able to adequately convey ideas.  No 
evidence of mental confusion or memory problems were noted.    

A VA mental health treatment note dated March 2003 found the 
veteran to have continuing apprehension in groups of people 
as well as vivid flashbacks of a boy killed in Vietnam.  The 
veteran reported panic attacks two to three times per week 
and indicated that he was still "checking everything in the 
house."  

Upon mental status examination, the examiner noted that the 
veteran had less flat effect and psychomotor retardation than 
on previous visits.  The examiner described the veteran as 
oriented in all three spheres with appropriate affect and 
responses to questions and instructions.  The examiner 
diagnosed the veteran as having PTSD, dysthymic disorder, 
panic attacks, chronic pain syndrome, and hypertension 
aggravated by PTSD.

VA administered a Compensation and Pension (C&P) Examination 
in November 2003 in connection with the current claim.  The 
examiner noted at that time that the veteran took medication 
and saw a physician's assistant every two months for his 
psychiatric problems.  The veteran indicated that he also 
participated in a veteran's outreach program every two weeks.  
The veteran reported difficulty sleeping due to nightmares 
about his combat experiences, recurrent intrusive thoughts 
about those experiences, susceptibility to environmental 
triggers, anxiety, depressed mood with crying spells, a 
continuing feeling of apprehension, as well as social 
withdrawal.

Upon mental status examination, the examiner noted that the 
veteran was polite and cooperative.  The veteran was not in 
acute distress and his affect was appropriate and 
unconstricted.  He was described as alert, oriented, 
relevant, and coherent.  However, the veteran's mood appeared 
to be dysthymic.  No evidence of psychosis or suicidal or 
homicidal ideation or intent was noted.  The veteran's Global 
Assessment of Functioning (GAF) score was estimated to be 50.  
The examiner diagnosed the veteran as having PTSD.

The veteran sought additional VA psychiatric care in December 
2004 and February 2005.  The veteran reported continued 
hypervigilance at those times.  Upon mental status 
examination, the examiner noted the veteran to be alert, 
oriented in all spheres, pleasant, and cooperative.  The 
examiner described the veteran's affect as blunted, but 
indicated that the veteran responded appropriately to 
questions.  The examiner also found that the veteran was 
capable of following complex instructions, and that he had 
normal intellect, as well as good recent and remote memory.  
The veteran denied suicidal or homicidal ideation, intent, or 
plan.  The veteran's GAF scores were 60 and 58 respectively.

The veteran presented to VA in May 2005 for additional 
outpatient mental health treatment.  The veteran again 
reported hypervigilant behavior.  The examiner described the 
veteran's affect as somewhat blunted, but indicated that the 
veteran responded appropriately to questions.  The examiner 
also found that the veteran was capable of following complex 
instructions, and that he had normal intellect, as well as 
good recent and remote memory.  The veteran denied suicidal 
or homicidal ideation, intent, or plan.  The veteran's GAF 
score was 55.  The examiner also recommended a variety of 
relaxation techniques to the veteran who expressed 
understanding and intention to follow the instructions. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992)(citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Here, the Board finds that a new VA 
exam is warranted in this instance in light of the medical 
records referenced above and as the veteran has not been 
afforded a VA examination since November 2003.

The Board observes that, in light of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
January 30, 2008), the veteran was not provided with a duty-
to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide the 
veteran with complete VCAA notification related to his 
increased rating claim.   The Board also notes that the 
veteran was not provided with information, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), about 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.   
The RO should provide the veteran with such notification.

TDIU

The veteran also contends that he is entitled to TDIU.  As 
noted above, the veteran is currently service-connected at 50 
percent for PTSD, effective September 23, 1998.  The veteran 
has no other service-connected disabilities.  

The Board notes that the veteran was awarded Social Security 
Disability benefits in September 1997 on the basis of having 
"severe" arthritic back pain and depression.    

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green, supra.  
Where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  

The Board observes that the veteran in this instance was 
afforded several VA examinations in connection with various 
claims.  However, the examination reports did not assess 
whether the veteran's service-connected disability precluded 
him from obtaining and maintaining substantially gainful 
employment.  Therefore, a new examination should be 
conducted. 

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2007).  

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities with at least one disability 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  

VA defined substantially gainful employment as "employment 
at which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the 
community where the veteran resides."  See M21-MR, Part IV, 
Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience when arriving at this conclusion, 
but factors such as age or impairment caused by non-service-
connected disabilities are not to be considered.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 
   
Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2007).

The veteran receives medical care through the VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court of Appeals for Veterans Claims (Court) 
held that VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  
Therefore, the RO should request all VA medical records 
pertaining to the veteran that are dated from September 8, 
2005 to the present.

The Board also observes that the veteran was not provided 
with complete notification pursuant Vazquez-Flores and the 
Veterans Claims Assistance Act (VCAA) of the information and 
evidence necessary to substantiate a claim for a total 
disability rating based on individual unemployability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  To substantiate 
an increased rating claim, the veteran 
must be informed of the following:  (a) 
that the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; (b) 
if the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran; 
(c) the veteran must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide a range in severity of 
the particular disability from a non-
compensable rating (0%) to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (d) 
the notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation (e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
related to the disability).

The RO should also send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from September 8, 2005 to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

3.  	After the above development is 
complete, the RO should also make 
arrangements with the appropriate VA 
medical facility for the veteran to have a 
VA psychiatric examination to ascertain 
the nature of all psychiatric disabilities 
and proper diagnoses thereof, as set forth 
in the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-
IV).  Any psychological testing should 
also be conducted at that time if deemed 
necessary by the examiner, and the results 
of any testing done should be included 
with the findings from the VA examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  

In particular, the examiner is asked to 
assess the severity of the veteran's 
service-connected PTSD.  The examiner 
should attempt to disassociate such 
symptomatology from non service-connected 
psychiatric disorders, if any are present. 
If the symptomatology cannot be 
disassociated, the examiner should so 
state and explain why.  The examiner is 
also asked to include a discussion of the 
functional impairments of daily life and 
employment, if any, resulting from the 
veteran's service-connected PTSD.  The 
examiner must provide a complete rationale 
for any stated opinion.

The examiner is also asked to express an 
opinion as to whether the veteran's 
service-connected PTSD precludes the 
veteran from obtaining and maintaining 
substantially gainful employment.  In 
addition, if the examiner finds that the 
veteran is unable to obtain and maintain 
substantially gainful employment as a 
result of his service-connected 
disability, the examiner is asked to 
express an opinion as to whether the 
veteran's total disability based on 
individual unemployability is permanent.  
The examiner must provide a complete 
rationale for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



